Citation Nr: 1430290	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  04-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to October 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board denied the Veteran's claim to reopen a previously denied claim in January 2007.  However, the Veteran appealed that decision and it was vacated by the United States Court of Appeals for Veterans Claims (Court) in September 2007.  In February 2008, the Board reopened the claim and remanded it to the RO.  

The Veteran presented testimony at a Board hearing in May 2013, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, which was submitted later that month.

The Board notes that the Veteran was represented by a private attorney in the past but appointed the Missouri Veterans Commission to represent him in May 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There was previously a VA examination in January 2013, and the examiner rendered a negative medical nexus opinion concerning whether the Veteran's in-service duties painting ship with lead paint may have caused his current insomnia disorder.  However, the Veteran has presented an alternative theory of causation that has not been considered by a VA examiner.  He testified during his May 2013 hearing, and earlier, about having to perform fire watches, as well as mid-watches from midnight to 4:00a.m., while on ship.  During his May 2013 hearing, he indicated that the mid-watches caused sleep problems, and that the sleep problems never went away.  In light of the above, another VA examination is necessary to assist him with his claim.  38 C.F.R. § 3.159 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to address the nature and etiology of his current insomnia disorder.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims record, the examiner is requested to respond to the following:

Is it at least as likely as not (a 50 percent or more probability) that the Veteran's current insomnia disorder is related to his performance of fire watches and/or mid-watches during active service which reportedly resulted in only brief periods of sleep instead of normal periods of restorative sleep?

The examiner should provide a rationale for the opinion, with a discussion, as appropriate, of any relevant evidence or medical principles.  

2.  The RO should then readjudicate the Veteran's pending claim in light of all evidence added to the record since its last adjudication.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


